department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-112218-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ----------------------- ----------------------- ---------------------------------- dear --------------- i am responding to your inquiry to senator richard shelby you asked why the withholding on your monthly retirement pay increased senator shelby wrote to us on your behalf and asked that i respond directly to you withholding tables generally apply to wage payments from employers to employees withholding tables also generally determine the withholding on retirement pay the increase in withholding on payments occurred as a result of changes made to the withholding tables for the making_work_pay_credit the making_work_pay_credit provides a credit against income_tax for a taxable_year to an eligible_individual in an amount equal to the lesser_of percent of earned_income or dollar_figure dollar_figure in the case of a joint_return we issued revised withholding tables in date to reflect the effect of the making_work_pay_credit these tables were effective for wage payments beginning no later than date we compressed the reduction in withholding equal to the entire amount of the making_work_pay_credit into the nine remaining months of however for wage withholding we spread the same dollar amount of reduction over months thus the reduction for the credit is smaller each month of and the amount withheld from each monthly payment is greater the tax regulations generally provide for the same income_tax_withholding treatment for retirement pay as wages therefore payors of retirement pay must use wage withholding tables even though we do not count retirement income in determining a taxpayer’s making_work_pay_credit however retirement_plan administrators can make an additional adjustment to withholding which effectively removes the benefit of the making_work_pay_credit for withholding purposes conex-112218-10 i hope this information is helpful if you have any questions please contact -------- ------- ---------- ---------------------------------------- at -------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities the honorable richard shelby cc
